UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-6728


KEITH DEVON ADAMS,

                Petitioner - Appellant,

          v.

WARDEN, FCI-Estill,

                Respondent – Appellee,

          and

UNITED STATES OF AMERICA,

                Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Joseph F. Anderson, Jr., District
Judge. (0:13-cv-03330-JFA)


Submitted:   July 24, 2014                     Decided:    July 29, 2014


Before FLOYD and      THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Keith Devon Adams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Keith     Devon   Adams,     a    federal    prisoner,     appeals       the

district     court’s    order    accepting       the     recommendation        of    the

magistrate    judge    and    denying    relief    on     his    28   U.S.C.    § 2241

(2012)   petition.       We     have    reviewed    the    record      and    find    no

reversible    error.         Accordingly,      although     we    grant      leave    to

proceed in forma pauperis, we affirm for the reasons stated by

the   district   court.        Adams    v.     Warden,    No.    0:13-cv-03330-JFA

(D.S.C. Apr. 7, 2014).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this     court    and    argument    would      not    aid    the

decisional process.



                                                                             AFFIRMED




                                          2